DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
This application contains claims directed to the following patentably distinct species of crack mitigating layer: a nanoporous inorganic or a polymeric material. The species are independent or distinct because they are mutually exclusive embodiments. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-9, 12-14, 16 and 17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Bill Tucker on 9/24/21 a provisional election was made without traverse to prosecute the invention of the polymeric crack mitigating layer, claims 1-9, 12-14, 16 and 17. Affirmation of this election must be made by applicant in replying to this Office action. Claims  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 13, 14, 16, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2013/0170224), in view of Hoshikawa et al. (US 4,526,818) in further view of Bayne et al. (US 2011/0165393).
Regarding claims 1-6, 13, 16, and 17, Huang teaches an optical device of a glass substrate (Huang fig 1, item 12; para 15, 16), where the substrate has a first surface (Huang fig 1, item 14; para 15) and a second surface (Huang fig 1, item 16; para 15), with a polyimide layer (Huang fig 1, item 18; para 15), analogous to the claimed crack mitigating layer, formed on the first surface and directly contacting (item 14) the substrate (item 12) which has a thickness of from 100-1,000 nm (0.1-1 µm) (Huang para 19). Additionally, there is an electrode/conductive film layer of indium tin oxide (ITO) directly contacting the polyimide layer (Huang fig 1, item 22; para 20), thus giving a first interface between the film and crack mitigating layer and a second interface between the crack mitigating layer and the glass substrate. As the layer order of glass/polyimide/ITO is the same layer order and materials used by Applicant, the ITO layer would be expected to have the same second average strain-to-failure. Where the claimed and prior art products are identical or identical in structure or composition, or are produced by 
Finally, Huang is silent with respect to a first average strain to failure greater than about 0.5%, a total reflectance of less than 6% in a wavelength range of 450-650 nm, a fracture toughness of about 1MPa·m1/2, thickness of the ITO (film) layer being 5 µm or less and to the crack mitigating layer being 3 times or less the thickness of the film, while also being 5 µm or less. 
Huang and Hoshikawa are related in the field of optical devices using ITO films. Hoshikawa teaches that the thickness of an ITO layer is from about 100-700 Å (0.01-0.07 µm) such that it is transparent, conductive, and etchable (Hoshikawa column 8, lines 59-67). It would be obvious to one of ordinary skill in the art to modify the thickness of the ITO layer Huang to have the thickness for an ITO layer as taught by Hoshikawa because this would provide an ITO layer that is transparent, conductive, and etchable. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the ITO thickness taught by Huang in view of Hoshikawa overlaps with the instantly claimed ITO thickness and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05
Huang in view of Hoshikawa and Bayne are related in the field of glasses for displays. Bayne teaches that a strengthened glass substrate of 0.2-2 mm thickness (Bayne para 16) with a depth of layer of at least 30 µm and a surface compressive stress of at least 500 MPa (Bayne para 16) provides an impact damage resistant glass (Bayne abs). It would be obvious to one of 
Therefore, as Huang in view of Hoshikawa in further view of Bayne teaches the same materials, in the same ordering, at overlapping thicknesses with the invention as set forth in Applicant’s as-published specification e.g. at paras 88, 121, 123, and 124, the laminate of Huang in view of Hoshikawa in further view of Bayne would be expected to have the same properties as claimed, such as the relationship between the first and second average strain to failures, where the first strain to failure of the glass substrate is greater than the second strain to failure of the film (ITO) layer, the polyimide layer behaving as a crack mitigating layer preventing cracks from spreading from the film (ITO) to the glass substrate or the glass substrate to the ITO film, a total reflectance of less than 6%, and a fracture toughness of 1MPa·m1/2 or less (claims 1, 2, 3).
Finally, as the materials, layer ordering, thicknesses, etc. are the same as taught and claimed by Applicant, it would be expected to behave in the same manner as claimed, such as the polyimide layer (crack mitigating layer) causing a crack originating in either of the film or the glass substrate to propagate along an interface (i.e. parallel), rather than crossing into additional layers (claims 4 and 5).
Regarding claim 14, Huang in view of Hoshikawa in further view of Bayne teaches a laminate with a polyimide layer with a thickness of 100-1,000 nm (0.1-1 µm) (Huang para 19) .

Claims 7-9 and 12 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2013/0170224), in view of Hoshikawa et al. (US 4,526,818), in view of Bayne et al. (US 2011/0165393), and further in view of O’Neill et al. (US 6,187,248).
Regarding claims 7-9, and 12, Huang teaches an optical device of a glass substrate (Huang fig 1, item 12; para 15, 16), where the substrate has a first surface (Huang fig 1, item 14; para 15) and a second surface (Huang fig 1, item 16; para 15), with a polyimide layer (Huang fig 1, item 18; para 15), analogous to the claimed crack mitigating layer, formed on the first surface and directly contacting (item 14) the substrate (item 12) which has a thickness of from 100-1,000 nm (0.1-1 µm) (Huang para 19). Additionally, there is an electrode/conductive film layer of indium tin oxide (ITO) directly contacting the polyimide layer (Huang fig 1, item 22; para 20)
Finally, Huang is silent with respect to a first average strain to failure of the crack mitigating layer being greater than a second average strain to failure of the film layer,  a total haze of less than about 10%, and an elastic modulus of about 5 to about 40 GPa. 
Huang and Hoshikawa are related in the field of optical devices using ITO films. Hoshikawa teaches that the thickness of an ITO layer is from about 100-700 Å (0.01-0.07 µm) such that it is transparent, conductive, and etchable (Hoshikawa column 8, lines 59-67). It would be obvious to one of ordinary skill in the art to modify the thickness of the ITO layer Huang to have the thickness for an ITO layer as taught by Hoshikawa because this would provide an ITO layer that is transparent, conductive, and etchable. Further, one of ordinary skill in the art would have considered the invention to have been obvious because the ITO thickness taught by Huang in view of Hoshikawa overlaps with the instantly claimed ITO thickness and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05
Huang in view of Hoshikawa and Bayne are related in the field of glasses for displays. Bayne teaches that a strengthened glass substrate of 0.2-2 mm thickness (Bayne para 16) with a depth of layer of at least 30 µm and a surface compressive stress of at least 500 MPa (Bayne para 16) provides an impact damage resistant glass (Bayne abs)
Therefore, as Huang in view of Hoshikawa in further view of Bayne teaches the same materials, in the same ordering, at overlapping thicknesses with the invention as set forth in Applicant’s as-published specification e.g. at paras 88, 121, 123, and 124, the laminate of Huang in view of Hoshikawa in further view of Bayne would be expected to have the same properties as claimed, such as the relationship between the first and second average strain to failures, where the first strain to failure of the glass substrate is greater than the second strain to failure of the film (ITO) layer, and the polyimide layer behaving as a crack mitigating layer preventing cracks from spreading from the film (ITO) to the glass substrate or the glass substrate to the ITO film
Huang in view of Hoshikawa in further view of Bayne is silent with respect to the polyimide (crack mitigating) layer being nanoporous with a porosity from about 10-50% by volume and an elastic modulus from about 1 GPa to 50 GPa, pore size of less than 50 nm, and a refractive index from about 1.3-1.7.
Huang in view of Hoshikawa in further view of Bayne and O’Neill are related in the field of polyimide thin films for transparent conductive electrodes. O’Neill teaches a nanoporous polyimide film of no more than 2 µm thickness (O’Neill col. 3, ln 46-47; col. 9, ln 31-34) with a porosity of 10-60 vol% (O’Neill col. 9, ln 11-13), pore sizes less than 30 nm (O’Neill col. 9, lns 9-11), and an exemplary refractive index of 1.464-1.6833 (O’Neill col. 14, Table 1). O’Neill further teaches that these features combined give a film with excellent stability, excellent adhesion, compatibility with integration processing, non-reactive to metal, and constant dielectric constant (O’Neill col. 1, ln 50-58). It would therefore be obvious to one of ordinary skill in the art to modify the polyimide film of Huang in view of Hoshikawa in further view of Bayne to be a nanoporous polyimide film as taught by O’Neill because this would provide the laminate of Huang in view of Hoshikawa in further view of Bayne with the benefits of excellent 
Further, as the layer order of glass/nanoporous polyimide/ITO is the same layer order and materials used by Applicant, the ITO layer would be expected to have the same second average strain-to-failure, as well as a haze of less than 10% and an elastic modulus from about 5 GPa to about 40 GPa. Where the claimed and prior art products are identical or identical in structure or composition, or are produced by substantially identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        9/25/21